Catón, C. J. After a careful consideration of the evidence in this record, we are inclined to the opinion that, we should have been better satisfied with a verdict for the plaintiff; but it is not so destitute of evidence to support it, as to warrant us in reversing the judgment of the court below, which refused to set aside the verdict. Here is a fair conflict of evidence in a case peculiarly appropriate for the determination of a jury. Upon a trial without exception, the jury found their verdict which met the sanction of the court before which the cause was tried, and we do not feel at liberty to disturb that verdict. The judgment must be affirmed. Judgment affirmed.